Citation Nr: 1117764	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  03-23 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease L2-3, L4-5, and L5-S1 and multiple herniated discs with multiple areas of nerve root compression and foraminal narrowing and stenosis at L4/5, L5/S1 for the time period prior to February 11, 2009.

2.  Entitlement to an initial rating in excess of 40 percent for degenerative disc disease L2-3, L4-5, and L5-S1 and multiple herniated discs with multiple areas of nerve root compression and foraminal narrowing and stenosis at L4/5, L5/S1 for the time period from February 11, 2009.

3.  Entitlement to an initial rating in excess of 10 percent for chronic left L5 radiculopathy associated with degenerative disc disease L2-3, L4-5, and L5-S1 and multiple herniated discs with multiple areas of nerve root compression and foraminal narrowing and stenosis at L4/5, L5/S1.

4.  Entitlement to an effective date earlier than February 11, 2009 for an extraschedular grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and His Wife


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions from a Department of Veterans Affairs (VA) Regional Office (RO).  In a September 2002 rating decision the RO awarded service connection for degenerative joint disease of the lumbar spine and assigned an initial 20 percent disability rating effective April 18, 2002.  In a March 2010 rating decision the RO awarded service connection for chronic left L5 radiculopathy and assigned an initial 10 percent rating effective April 22, 2002.  The Veteran disagreed with the initial assigned ratings.  The March 2010 rating decision also recharacterized the lumbar spine disability as degenerative disc disease L2-3, L4-5, and L5-S1 and multiple herniated discs with multiple areas of nerve root compression and foraminal narrowing and stenosis at L4/5, L5/S1 (hereinafter low back disability) and increased the initial rating to 40 percent effective February 11, 2009.  

In a June 2010 decision, the RO adjudicated the Veteran's claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and granted that claim on an extraschedular basis effective February 11, 2009.  The Veteran has filed a notice of disagreement with the assigned effective date.

The Veteran and his wife testified at a hearing before RO personnel in October 2003 and at a videoconference hearing before the undersigned Veterans Law Judge in May 2006.  Transcripts of the hearings are of record.

In August 2006 the Board denied the claim for a higher rating for the low back disability.  The Veteran appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  In an October 2007 Order, the Court vacated the August 2006 Board decision and remanded the case to the Board pursuant to an October 2007 Joint Motion to Remand.

In April 2008 the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development.  The development has been completed with respect to the claim for a higher initial rating for the low back disability, and the case is before the Board for review. 

The issues of entitlement to an initial rating in excess of 10 percent for chronic left L5 radiculopathy and to an effective date earlier than February 11, 2009 for a grant of a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, objective medical findings made contemporaneously with the 2002 claim for service connection for a back disability are attributable to a service-connected low back disability.

2.  Resolving all doubt in the Veteran's favor, for the time period prior to February 11, 2009 the low back disability was manifested by narrowing or irregularity of the lumbar joint space and painful motion requiring epidural steroid injections.  

3.  For the time period from February 11, 2009 the low back disability is manifested by limitation of forward flexion to 25 degrees and radiating pain, but he had normal motor and sensory examination and there were no incapacitating episodes. 


CONCLUSIONS OF LAW

1.  For the time period prior to February 11, 2009 the criteria for an initial rating of 40 percent for the low back disability have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5293, 5295 (2002), Diagnostic Codes 5242, 5243 (2010).

2.  For the time period from February 11, 2009 the criteria for an initial rating of 60 percent, but no higher, are met for the low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a May 2002 letter the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  In May 2005, the RO advised the Veteran how to substantiate his claim for a higher rating.  A September 2008 letter advised him of how disability evaluations and effective dates are assigned and the type of evidence which impacts those determinations.  The case was last adjudicated in July 2010.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service private and VA treatment records, several VA examination reports, records from the Social Security Administration (SSA), multiple lay statements, and hearing testimony.

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  .

As an initial matter, the Board notes that the criteria for evaluating spine conditions were revised during the course of the claim.  The regulations for evaluating intervertebral disc syndrome were amended on September 23, 2002, and the criteria for rating all spine disabilities were amended September 26, 2003.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-00.

For the time period prior to February 11, 2009 the Veteran's low back disability, initially evaluated as degenerative joint disease of the lumbar spine, was rated as 20 percent disabling under Diagnostic Code 5003-5295, effective April 18, 2002.  For the time period from February 11, 2009 the Veteran's low back disability is rated as 40 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  

In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  See 38 C.F.R. § 4.27 (2010).  The hyphenated diagnostic code initially assigned in this case indicates that degenerative arthritis under Diagnostic Code 5003 is the service-connected disorder, and lumbosacral strain of the spine is the residual condition under Diagnostic Code 5295.  

Under Diagnostic Code 5003 degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  This Diagnostic Code provides for a maximum 20 percent disability rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2010).  Under the current rating criteria, degenerative arthritis of the spine (designated at Diagnostic Code 5242) also is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.
5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion
40

With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position
20

38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 26, 2003).

As noted, the schedule for rating disabilities of the spine was revised effective on September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 (2010)).  


The Spine
5242
Degenerative arthritis of the spine (see also diagnostic code 5003) 
5243
***Intervertebral disc syndrome
***Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 


Rating
With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 
40

Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

38 C.F.R. § 4.71a, Diagnostic Code 5242 (effective September 26, 2003).



38 C.F.R. § 4.71a, PLATE V (2010).

The schedule for rating intervertebral disc syndrome was revised effective September 23, 2002 utilizing Diagnostic Code 5293.  Effective September 26, 2003, the revised criteria were incorporated under new Diagnostic Code 5243.

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40
Moderate; recurring attacks
20

38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 26, 2003).



Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

5243  Intervertebral disc syndrome
Rating
With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months 
60
With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months 
40
With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months 
20
With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months 
10

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 2002), Diagnostic Code 5243 (effective September 26, 2003).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A broad review of the medical evidence of record shows that the Veteran reported pre-service back pain at his pre-induction physical and a three-year history of back pain in September 1966; in February 1968 he had a probable low back strain after lifting something; and other service treatment records showed that he experienced some right leg numbness.  At separation he identified a history of back trouble, but denied current back trouble.  

After separation from military service he ruptured a disc in his low back in a work-related injury in April 1986, he was on prescribed bed rest for two months, and out of work for three months.  In a private treatment record from D. G., M.D., dated in April 1986, he reported that he had had chronic low back pain that had always resolved with conservative treatment with no radicular symptoms before this point in time.  The impression was L-5 radiculopathy.  

Then, in November 1987 in another work-related injury he fractured his right tibia and fibula in a timber accident, resulting in a leg-length discrepancy and additional back pain.  In a November 1988 Social Security Administration (SSA) disability report he described the two post-service work injuries, but did not mention any previous complaints of back pain or the probable low back strain that he experienced approximately 20 years earlier during military service.  In a March 1996 SSA report of continuing disability interview (Form SSA-454-BK) he again described his post-service back and leg injuries.  He elaborated that after breaking his leg in the timber accident in November 1987, he had surgery and developed a severe infection in the bones.  Subsequently, he had multiple leg surgeries, resulting in his right leg being two inches shorter than his left leg.  He stated that his short leg "irritates a previous back injury I received in 1986."  Again, he did not mention any previous back problems.

Nevertheless, his low back disability (and left L5 radiculopathy) is service-connected, and the current nature and severity of this disability is the subject of his appeal.

Before reviewing the evidence pertinent to the assigned initial disability ratings for the low back disability, the Board points out that the February 2009 VA examiner opined that all of the Veteran's diagnosed lumbar spine disabilities were attributable to service (though he did not discuss, mention, or note the post-service back injury in 1986 or tibia and fibula fractures in 1987).  Then, a March 2010 supplemental statement of the case appeared to accept the examiner's conclusions and explained the basis for an increased disability rating of 40 percent from the date of the VA examination without any delineation between symptoms attributable to the original in-service back injury or the post-service work injuries.  The rating sheet of the March 2010 rating decision reflected the increased rating for the low back disability effective February 11, 2009.  Therefore, as a preliminary matter, the Board resolves any doubt in the Veteran's favor and concludes that objective medical findings made contemporaneously with the Veteran's 2002 claim for service connection for a back disability are attributable to his service-connected low back disability rather than to post-service workplace injuries.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Previously, the Board denied the claim for an initial rating in excess of 20 percent for degenerative joint disease of the lumbar spine in an August 2006 decision.  As indicated in the Introduction, the Court vacated the August 2006 Board decision and remanded the claim in an October 2007 order pursuant to an October 2007 joint motion to remand.  In the joint motion the parties agreed that the Board (1) did not adequately discuss the July 2002 VA examiner's opinion that the Veteran's degenerative joint disease of the lumbar spine due to degenerative discs and spinal stenosis was likely connected with his service injury while in basic training; (2) provided inadequate reasons and bases for rejecting private opinions that attributed his current symptoms to his 1966 in-service injury rather than to a post-service injury in 1986; and (3) failed to consider whether referral for an extraschedular evaluation was warranted pursuant to 38 C.F.R. § 3.321.  In April 2008 the Board remanded the claim, in part, to provide the Veteran with an additional VA spine examination and medical opinion that addressed whether each lumbar spine disability identified on examination was attributable to service and to comment on any interference with employability due to the service-related spine disorders.

Because the Board resolves any doubt in the Veteran's favor regarding the etiology of his current low back (and radiculopathy) symptoms, the first two deficiencies identified in the October 2007 joint motion to remand regarding the Board's discussion of medical opinions are moot, and the Board does not discuss the etiology of the Veteran's current symptoms further.  However, a discussion of whether a referral for extraschedular evaluation is warranted and follows below.

In an initial office note dated in September 2000 from a private physician, R. C., M.D., the Veteran reported a history of low back trouble present for over 10 years.  He described his 1986 back injury and stated that his pain, predominantly in the low back and left buttock area with radiation down the lateral aspect of the thigh and calf with numbness over the sole of the foot, had worsened over the last month.  He identified dramatic pain improvement following epidurals, although he had subsequent recurrence of pain following initiation of physical therapy for long-term back management.  On manual motor testing examination there was some giveway weakness of ankle dorsiflexion and plantar flexion.  In an October 2000 nerve conduction study report the needle EMG (electromyography) examination of the left lower extremity showed chronic and acute denervation in the left EDB [extensor digitorum brevis] and tibial anterior muscles.  The impression included needle EMG suggestive of left L5 radiculopathy.  In a report of a lumbar MRI (magnetic resonance imaging) study performed in October 2000, the impression included L5-S1 grade I spondylolisthesis with mild-to-moderate bilateral exit foraminal narrowing and moderate facet arthropathy.  In a follow-up note dated in October 2000 Dr. R. C. indicated that since his last visit, the Veteran underwent an epidural with dramatic improvement in his back and leg pain, but a contemporaneous motor examination was a little worse despite his clinical improvement.  Doctor R. C. also summarized the findings of the EMG and MRI studies.  The impression was probable L5 spinal stenosis and some degree of disc herniation.

In a private treatment record from G. M., M.D., dated in December 2001, the Veteran reported that lower extremity radiating pain had virtually disappeared and that he was currently working.  He described a subjective pain score of five out of ten.  Reported range of motion findings included lumbar flexion to 90 degrees and extension to less than 15 degrees.  Lower extremity motor was 5/5, and extensors, flexors, and sensory examination was grossly intact.

In a VA spine examination report dated in July 2002, the Veteran complained of low back soreness and stiffness that also radiated to the left lower extremity.  Reported objective findings included walking with a limp due to the shortening of the right leg and paralumbar muscle spasms with tenderness present.  Range of motion findings included forward flexion to 60 degrees with severe stiffness and pain, left lateral flexion to 30 degrees, inability to do right lateral flexion due to recent right shoulder surgery, and rotation to 25 degrees with severe pain bilaterally.  Neurological findings included deep tendon reflexes present, plantar reflexes were flexor bilaterally, no sensory deficit, and no bladder or bowel dysfunction.

In a physician's statement for insurance purposes dated in October 2002, G. M., M.D., indicated that epidural steroid injections had been given three times in May and June 2002 for degenerative disc disease, neuralgia, neuritis, radiculitis, arthritis, and displacement of lumbar intervertebral disc for symptoms that first appeared, or from an accident that happened, in April 1986.

In a private treatment note from G. M., M.D., dated in February 2003, the Veteran requested a repeat epidural steroid injection for low back and bilateral lower extremity pain, as the injections had provided superior pain control in the past.  In a follow-up note dated in July 2003, he reported that his low back and bilateral lower extremity pain was much better after the epidural steroid injection.

In a June 2003 private treatment summary from J. W., D.C., reported objective findings included paraspinal lumbar musculature in spasm and tenderness, especially over L4-L5; range of motion of the lumbar spine markedly decreased in all planes; and decreased deep tendon reflex of the left Achilles reflex.

In October 2003 the Veteran and his wife testified at a hearing before RO personnel.  The Veteran described having constant back pain as well as radiating pain and numbness down his leg depending on his activity.  His wife testified that the Veteran is often on the couch because of back pain.

In a letter dated in December 2003, R. C., M.D., identified the Veteran's low back disabilities, including a nerve root compression causing leg pain and weakness; acknowledged that he is not a disability evaluation specialist; but suggested that the Veteran's physical abnormalities warranted a reappraisal of the assigned disability rating.  In an accompanying statement, the Veteran asserted that a 60 percent rating was warranted.

In a VA spine examination report dated in February 2004, the Veteran exhibited a normal gait and stance.  He described constant soreness and tension in his low back with a pain intensity of eight out of ten, though the examiner remarked that he appeared to be quite relaxed.  He indicated that he has epidural steroid injections about every six months, and they really seemed to help with prolonged back pain relief.  He described back pain flare-ups approximately twice a month with prolonged standing or sitting or with too much bending.  He complained of numbness and weakness in his lower back and left leg.  He denied using any assistive devices or wearing a back brace.

Physical examination findings described the right leg as 3 centimeters shorter than the left, but with his built-up shoe there was no evidence of scoliosis, or any abnormal curvature of the spine; gait was normal, and there were no postural abnormalities or fixed deformities.  Range of motion of the lumbar spine included forward flexion to 70 degrees, extension to 10 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  On repetitive motion there was no loss of range of motion; no reports or objective evidence of increased pain; and no spasm, weakness, guarding, or tenderness.  Neurologic examination of the lower extremities exhibited loss of vibratory sense of both feet to the ankles and normal sensory and motor examination of the left lower extremity.  Electrodiagnostic study of the left lower extremity showed an ongoing chronic radiculopathy of the left leg, and nerve conduction studies of the left lower extremity showed normal responses.

Multiple lay statements from the Veteran, family members, and friends attested to no knowledge of a back strain prior to service and described his in-service back injury and subsequent problems with back pain.  In a 23-page letter received in August 2004 the Veteran outlined his disagreement with findings and the medical opinion of the February 2004 VA examiner as well as the conclusions in a June 2004 supplemental statement of the case.  Other statements from the Veteran repeatedly argued that his current back disability is related to service.  

In an August 2004 treatment summary J. W., D.C., reported that upon recent examination there was marked [loss of] range of motion of the lumbar spine, and he described findings related to the right lower extremity.  In a November 2004 follow-up letter, Dr. J. W. enclosed range of motion findings from the August 2004 examination and stated that the Veteran displayed marked limitation of forward bending in a standing position and loss of lateral motion with osteoarthritic changes.  The enclosed range of motion findings (rounded to the nearest five degrees) included forward flexion to 45 degrees, extension to 15 degrees, right and left rotation to 20 degrees, and right and left lateral flexion to 20 degrees with pain reported in all planes of motion.

As summarized above, SSA records were received in April 2005.  The Veteran's statements and associated medical records pertained to an April 1986 back injury and November 1987 right leg injury.  A disability determination indicated that he became disabled for SSA purposes in April 1997 based on the primary diagnosis of disorders of the back and the secondary diagnosis of status post fracture of the right tibia.

In a May 2005 office visit report by Dr. G. M.'s certified nurse practitioner, the Veteran stated that overall he was pleased with the pain relief he received from the epidural steroid injections that he had been receiving since 1997, but a series he received two weeks earlier had not been as successful.  He described bilateral lower extremity numbness with standing or sitting greater than 15 to 20 minutes.  Objective findings included mildly antalgic gait and leaning to the right side while sitting.

In May 2006 the Veteran testified at a video conference hearing that he has constant, severe daily back and leg pain and he must lie down with his feet elevated.  He stated that he gets epidural injections every six months and takes narcotic medication.  When asked to describe his pain in more detail, he testified that when he watches his activity and tries not to do anything, he just has stiffness and a constant, but bearable, pain that is a little worse than a dull pain.  He stated that sitting or standing for too long, between a half hour and two hours, causes pain to run down his legs, ankle and into his feet, and he gets leg cramps if he does not get off his feet.  He stated that he gets flare-ups at least once every week or two.  The Veteran's wife testified that the Veteran worked for many years despite back pain and that the epidurals relax his muscles and help somewhat.

VA treatment records dated from October 2005 to April 2010 did not contain physical examination findings of the Veteran's low back (or radiculopathy) disability, but documented some complaints of pain and ongoing pain management.

Private treatment records from Integrated Pain Solutions dated in March 2007 indicated that the Veteran has had a "very successful long-term course of epidural steroid injections.  He comes in once or twice a year and has an epidural steroid injection and gets a wonderful result and is temporized until his pain returns."  However, the Veteran reported that his pain was now returning more quickly between epidural steroid injections.  Neurologic examination findings included normal gait and station; lower extremity motor function 5/5 with flexion-extension, deep tendon reflexes 1+ Achilles bilaterally, and grossly intact sensory examination.  A review of a March 2007 lumbar MRI study showed multi-level spondylosis throughout the lumbar spine with multi-level facet arthropathy; which showed prominent degenerative disc disease at both L2-3, L4-5, and L5-S1, where all of these disc levels seemed to have mild facet arthropathy and foraminal stenosis bilaterally. 

Private treatment records from Central Ohio Neurological Surgeons (G. M., M.D.) dated in February and March 2008 and from St. Mary's Medical Center dated in August, October, and November 2008 showed that the Veteran had caudal epidural steroid injections for lumbar radiculopathy and lumbar degenerative disc disease.  Dr. G. M. noted that the Veteran had been treated conservatively without adequate improvement in the past, but has responded to epidural steroid injections with significantly improved function.

In a follow-up note dated in April 2008 from Integrated Pain Solutions, the Veteran reported that his back pain was significantly better since the time of the epidurals.  In a July 2008 history and physical report from St. Mary's Medical Center, he again indicated that epidural steroid injections were very effective.  He described low back pain with radiation into both legs, especially the left leg, that he characterized as severe and that increased with sitting, standing, driving, lifting, walking long distances, weather changes, and position of limbs.  In a December 2008 office note, he reported that Lyrica and naproxen continued to improve his pain complaints.  On musculoskeletal examination, he had full range of motion of his lower extremities with positive straight leg raises bilaterally at 90 degrees, neurologic and sensory examination was intact, and gait was within normal limits.

In a VA spine examination report dated February 11, 2009, the Veteran described constant, moderate, daily, aching low back pain that radiated down the back of his legs to his ankles as well as decreased motion, stiffness, and spasms.  He reported severe, weekly flare-ups lasting one to two days that are alleviated by rest.  He denied any incapacitating episodes, hospitalization or surgery, use of assistive devices or aids, or bowel or bladder problems related to his low back disability.  He reported a fair response to current treatment consisting of naproxen, Lyrica, and steroid epidural blocks.   

On physical examination the Veteran had normal gait; lumbar flattening, but no other abnormal spinal curvatures; no thoracolumbar ankylosis; and no spasm or guarding of thoracic sacrospinalis, but objective pain with motion on the left.  Detailed spinal motor and sensory examination findings did not reflect any abnormalities of the bilateral upper or lower extremities.  Reflex examination findings documented absent ankle jerk bilaterally.  Thoracolumbar range of motion findings were reported as flexion to 25 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 5 degrees; there was objective evidence of pain on motion.  Following three repetitions of range of motion, there was objective evidence of pain, but no additional limitations.  The diagnosis was diffuse advanced degenerative disc disease at L2-3, L4-5, and L5-S1; multiple herniated discs; multiple areas of nerve root compression; and foraminal narrowing/stenosis at L4/5 and L5/S1.  The examiner opined that the Veteran was not capable of sedentary or physical employment due to his back problems and that all of his diagnosed back disabilities were related to military service.

Resolving all doubt in favor of the Veteran, the Board finds that for the time period prior to February 11, 2009 the Veteran's low back disability was manifested by narrowing or irregularity of the lumbar joint space and painful motion, symptoms which more nearly approximate a 40 percent disability rating under Diagnostic Code 5295 (2003).  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

However, a higher rating for the low back disability is not warranted during this time period.  The 40 percent rating is the maximum rating assignable for lumbosacral strain under the old rating criteria, and is the maximum rating assignable under both the old and new criteria for orthopedic symptomatology including limitation of motion of the spine.  While a higher rating may be assigned for ankylosis, all of the medical evidence of record reflects the Veteran has some motion of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) and General Rating Formula for Diseases and Injuries of the Spine (2010).  Accordingly, ankylosis has not been objectively shown by the evidence and a higher rating is not warranted on that basis.

The Board also considered whether a higher 60 percent rating was warranted under the "old and new" criteria for evaluating intervertebral disc syndrome.  While objective findings during this time period include some demonstrable muscle spasm and L5 radiculopathy, other objective and subjective findings document significant intermittent pain relief with epidural steroid injections and at no time reflect absent ankle jerk.  Therefore, a 60 percent rating under Diagnostic Code 5293 (prior to September 23, 2002) is not warranted.  

Similarly, at no time prior to February 11, 2009 or since has the objective medical evidence reflected that the Veteran had any incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician, including any having a total duration of at least 6 weeks during the past 12 months.  While the Veteran testified that at times he had to lay down with his feet elevated, there are no objective indications of physician prescribed bed rest, let alone bed rest having a total duration of at least 6 weeks.  Indeed, at his 2009 VA examination, the examiner specifically noted that the Veteran had no incapacitating episodes.  Therefore, a 60 percent rating under Diagnostic Code 5293 (effective September 23, 2002) or Diagnostic Code 5243 (effective September 26, 2003) is not warranted.  Finally, for the period since February 11, 2009, there is again no evidence of ankylosis.  Accordingly, an evaluation in excess of 40 percent is not warranted.

The Board acknowledges and considered the contentions raised by the Veteran, his family and friends, and his attorney that his low back disability is more severely disabling.  However, the objective medical evidence does not demonstrate that a rating in excess of 40 percent is warranted for any time period.

The Board notes that the Veteran has already been awarded a separate rating for left leg radiculopathy (which is addressed in the REMAND portion of this decision.  While the Veteran has reported radiation of pain into his legs at times, neurological evaluation other than of the left leg during the course of the claim has revealed full motor strength and normal sensory evaluation.  The Veteran has denied bowel or bladder problems.  His complaints of radiating pain, in the absence of mild incomplete paralysis of the nerves on the right leg, are considered in the evaluation presently assigned to his back disorder.  See 38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1); 4.1124a.  Accordingly, the evidence does not support separately compensable neurological disability other than of the left leg.  

For all the foregoing reasons, the Board finds that the preponderance of the evidence does not support the assignment of a rating in excess of 40 percent at any time.  

The Board has also considered whether the Veteran's low back disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to a rating of 40 percent for degenerative disc disease L2-3, L4-5, and L5-S1 and multiple herniated discs with multiple areas of nerve root compression and foraminal narrowing and stenosis at L4/5, L5/S1 is granted, effective April 18, 2002, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 40 percent for degenerative disc disease L2-3, L4-5, and L5-S1 and multiple herniated discs with multiple areas of nerve root compression and foraminal narrowing and stenosis at L4/5, L5/S1 is denied.


REMAND

The Board finds that further development is required regarding the claim for an initial rating in excess of 10 percent for chronic left L5 radiculopathy.  First, the RO awarded service connection for chronic left L5 radiculopathy on its own initiative in a March 2010 rating decision because medical evidence of record showed a diagnosis of left L5 radiculopathy in October 2000 that was unrelated to his post-service work-related injury.  The 10 percent rating was assigned for mild incomplete paralysis of foot movements.  However, because the criteria used to evaluate this disability are not well defined with respect to the degree of incomplete paralysis, the Board finds that the Veteran should be afforded a VA neurological examination to obtain information concerning the current severity of his left L5 radiculopathy.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In an August 2010 statement, the Veteran, through his attorney, filed a notice of disagreement with the effective date assigned for an extraschedular grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  A statement of the case (SOC) has not yet been issued.  38 C.F.R. §§ 20.201, 20.302(a) (2010).  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Veterans Appeals (now the United States Court of Appeals for Veterans Claims) held that when an appellant files a timely NOD and no SOC is issued, the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  Consequently, this matter will be remanded for the issuance of an SOC.  After the RO has issued the SOC, the claim should be returned to the Board only if the veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain relevant VA treatment records from the Huntington VA Medical Center dating since April 2010.  

2.  After the above has been completed to the extent possible, the Veteran should be afforded a VA neurological examination to evaluate the current nature of his chronic L5 radiculopathy disability.  All indicated tests and studies are to be performed, and the reports of any tests or studies must be associated with the claims folder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following a review of the claims folder and examination of the Veteran, the examiner should describe the extent of neurological impairment in the left leg from L5 radiculopathy and indicate whether such disability is mild, moderate, or severe, or results in complete paralysis of the left leg or foot.

3.  After completion of the above and any additional development deemed necessary, the issue of a higher rating for left leg radiculopathy should be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

4.  The RO should issue to the Veteran and his attorney an SOC addressing the claim regarding entitlement to an effective date earlier than February 11, 2009 for an extraschedular grant of a TDIU rating based on service connected disabilities, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


